EX-99.e.1.E Sixth Amended and Restated Schedule A to the Distribution Agreement by and between UMB Scout Funds and UMB Distribution Services, LLC Name of Funds UMB Scout Stock Fund UMB Scout Mid Cap Fund UMB Scout Small Cap Fund UMB Scout International Fund UMB Scout International Discovery Fund UMB Scout Bond Fund UMB Scout Money Market Fund  Federal Portfolio UMB Scout Money Market Fund  Prime Portfolio UMB Scout Tax-Free Money Market Fund UMB Scout TrendStar Small Cap Fund The undersigned, intending to be legally bound, hereby execute this Sixth Amended and Restated Schedule A to the Distribution Agreement dated May 19, 2001, and executed by and between UMB Scout Funds and UMB Distribution Services, LLC (formerly known as Sunstone Distribution Services, LLC), to be effective as of the [] day of [] 2009. UMB DISTRIBUTION SERVICES, LLC By: Title: UMB SCOUT FUNDS By: Title:
